NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2530-16T2

STATE OF NEW JERSEY,

     Plaintiff-Appellant,               APPROVED FOR PUBLICATION

v.                                         November 21, 2017

SUSAN HYLAND,                             APPELLATE DIVISION


     Defendant-Respondent.
_____________________________

         Argued October 2, 2017 – Decided November 21, 2017

         Before Judges Messano, O'Connor and Vernoia.

         On appeal from the Superior Court of New
         Jersey,   Law   Division,  Camden County,
         Indictment No. 16-06-1879.

         Linda A. Shashoua, Assistant Prosecutor,
         argued the cause for appellant (Mary Eva
         Colalillo,   Camden    County  Prosecutor,
         attorney; Ms. Shashoua, of counsel and on
         the brief).

         Tamar Y. Lerer, Assistant Deputy Public
         Defender, argued the cause for respondent
         (Joseph   E.   Krakora,  Public   Defender,
         attorney; Ms. Lerer, of counsel and on the
         brief).

     The opinion of the court was delivered by

VERNOIA, J.A.D.

     The State appeals from a judgment of conviction sentencing

defendant Susan Hyland to special Drug Court probation, N.J.S.A.
2C:35-14.        Because we conclude that we lack jurisdiction to

consider the State's appeal, we dismiss the appeal.

    In March 2016, an automobile driven by defendant struck

sixteen-year-old        Q.T.   as   he    walked       across    a     roadway.        Q.T.

suffered     spinal      injuries        that        later     caused        his    death.

Defendant, who did not have a valid driver's license, did not

stop or call the police.            She took no action to get assistance

for Q.T.     Instead, she fled the scene and went to a friend's

house, where they discussed burning her badly damaged automobile

and reporting that it was stolen.

    Defendant's niece, who was in the car when Q.T. was struck,

called     the    police,      reported        the     incident        and    identified

defendant    as   the    driver.         The    police       determined      defendant's

location, found the automobile and arrested her.

    Defendant was charged in an indictment with second-degree

knowingly leaving the scene of a fatal motor vehicle accident,

N.J.S.A.    2C:11-5.1,      third-degree         causing       death    while      driving

with a suspended or revoked license, N.J.S.A. 2C:40-22(a), and

third-degree      endangering       an    injured       victim,      N.J.S.A.       2C:12-

1.2(a).

    The Camden County Prosecutor's Office recommended against

defendant's admission into Drug Court.                        The State determined

defendant was legally ineligible for a special probation Drug




                                           2                                       A-2530-16T2
Court sentence because it could not find that defendant "would

not be a danger to the community if placed" in Drug Court.                   See

N.J.S.A. 2C:35-14(a)(9).          The State claimed "it is impossible to

find that     .   .    . defendant is the type of non-violent offender

for which [D]rug [C]ourt was intended."              Defendant appealed the

State's determination.

       The court ordered that defendant undergo a substance abuse

evaluation,       which    revealed     defendant       suffered    from   five

substance   abuse       disorders.      The   evaluator     recommended    that

defendant undergo intensive treatment and concluded defendant

was clinically eligible for admission into Drug Court.

       Over the State's objection, the court determined defendant

was legally eligible for special probation.1               The court observed

that defendant was not charged with causing Q.T.'s death, but

instead for her actions after Q.T. was struck.                  The court found

that   although       defendant   was   not   charged    with    driving   while

intoxicated,      there     was    a    connection      between     defendant's


1
  Special probation is one of two tracks for admission to Drug
Court. State v. Bishop, 429 N.J. Super. 533, 540 (App. Div.
2013), aff'd o.b., 223 N.J. 290 (2015). Special probation is
available to "prison-bound offenders, who would not [otherwise]
be eligible for regular probation." Ibid. An offender may also
be admitted to Drug Court under a separate track for those
eligible for regular probation. Ibid.          Here, defendant's
admittance to Drug Court was through the court's imposition of a
sentence of special probation. See N.J.S.A. 2C:35-14 (defining
standards for a special probation Drug Court sentence).



                                        3                              A-2530-16T2
substance abuse and the commission of the offenses.                      The court

considered defendant's prior record, noting her last criminal

conviction    was   sixteen    years   earlier    in       2000    for    criminal

trespass, and her "slew of arrests and convictions" for motor

vehicle and disorderly persons offenses.               The court found that

defendant's prior record and "terrible choices" after Q.T. was

accidentally struck did not establish that she would be a danger

to the community if she was admitted to Drug Court.                      The court

entered an order finding defendant was legally eligible for a

special probation Drug Court sentence under N.J.S.A. 2C:35-14.

      Defendant pleaded guilty to the charges in the indictment

without the benefit of a negotiated plea agreement.                      The State

reserved its right to object to defendant's admission into Drug

Court at sentencing.

      At sentencing, the court merged defendant's conviction for

third-degree endangering an injured victim with her conviction

for second-degree knowingly leaving the scene of a fatal motor

vehicle accident.      The court sentenced defendant to concurrent

five-year special probation Drug Court terms on her convictions.

The   court   denied   the   State's   motion    for   a    stay    of    sentence

pending the State's appeal of defendant's Drug Court sentence.

      Three weeks later, the court granted defendant's motion for

post-conviction bail pending appeal and released defendant on




                                       4                                  A-2530-16T2
her own recognizance with the condition that she remain in an

inpatient substance abuse treatment facility until further court

order.   We granted the State's request for a stay of execution

of defendant's sentence pending the State's appeal.

    On appeal, the State makes the following argument:

              POINT I

              THIS COURT SHOULD REVERSE THE LAW DIVISION'S
              SPECIAL PROBATION SENTENCING OF DEFENDANT AS
              A TRACK ONE DRUG COURT OFFENDER AS, AFTER
              KILLING      THE     VICTIM,     DEFENDANT'S
              PARTICIPATION IN DRUG COURT PRESENTS A RISK
              TO PUBLIC SAFETY AND OFFENDS THE PRINCIPLES
              OF THE DRUG COURT PROGRAM.

    The State argues that a proper assessment of defendant's

danger   to    the   community   is   required   under   N.J.S.A.    2C:35-

14(a)(9), and the court's error in its assessment of the danger

requires reversal of defendant's Drug Court sentence.          Defendant

argues we cannot address the merits of the State's contention

because we do not have jurisdiction to hear the State's appeal

of the court's sentence.

    Rule 2:3-1(b) governs the right of the State to appeal in a

criminal proceeding.      In pertinent part, it permits the State to

"appeal or where appropriate, seek leave to appeal" from:

              (1) a judgment of the trial court dismissing
              an indictment, accusation or complaint,
              where not precluded by the constitution of
              the United States or of New Jersey; (2) an
              order of the trial court entered before
              trial in accordance with [Rule] 3:5 (search



                                      5                             A-2530-16T2
             warrants); (3) a judgment of acquittal
             entered in accordance with [Rule 3:18-2]
             (judgment n.o.v.) following a jury verdict
             of guilty; (4) a judgment in a post-
             conviction proceeding collaterally attacking
             a    conviction   or   sentence;   (5)    an
             interlocutory order entered before, during
             or after trial, or, (6) as otherwise
             provided by law.

             [R. 2:3-1(b).]


      "Sentencing appeals by the State implicate the prohibitions

against multiple punishments incorporated in the double jeopardy

provisions of the Federal and State Constitutions." State v.

Johnson, 376 N.J. Super. 163, 171 (App. Div.), certif. denied,

183   N.J.   592   (2005).     Rule   2:3-(b)(6)       permits   the   State    to

appeal as "provided by law."          Thus, the State has authority to

appeal a sentence where there is "explicit statutory authority"

granting the State the right to appeal.                 State v. Veney, 327

N.J. Super. 458, 460 (App. Div. 2000); accord State v. Cannon,

128 N.J. 546, 573 n.13 (1992); State v. Roth, 95 N.J. 334, 343

(1984).

      Rule 2:3-1(b)(6) also authorizes the State's appeal of an

illegal sentence.        State v. Lefkowitz, 335 N.J. Super. 352, 356

(App. Div. 2000), certif. denied, 167 N.J. 637 (2001).                          The

State   "ha[s]     the   authority,   if   not   the    duty,    to   appeal"    an

illegal sentence.        State v. Leslie, 269 N.J. Super. 78, 86 (App.

Div. 1993), certif. denied, 136 N.J. 29 (1994); see also State



                                       6                                 A-2530-16T2
v. Ciancaglini, 204 N.J. 597, 605 (2011) (finding "the State can

appeal    from   imposition    of       an       illegal    sentence").      That   is

because a court may correct an illegal sentence at any time

"even if it means increasing the term of a custodial sentence

that [a] defendant has begun to serve."                    State v. Eigenmann, 280

N.J. Super. 331, 337 (App. Div. 1995), aff'd o.b., 138 N.J. 89

(1994).

       Here, the State claims authority to appeal on both bases.

The State asserts it may appeal because defendant's Drug Court

sentence is illegal.          It also asserts N.J.S.A. 2C:44-1(f)(2)

expressly    authorizes      its    appeal        of   defendant's     non-custodial

Drug     Court   sentence.         We   address        and    reject   the   State's

arguments in turn.

                                                 A.

       The State argues defendant's sentence is illegal because

the court did not correctly assess and determine defendant's

danger to the community if she were sentenced to Drug Court as

required by N.J.S.A. 2C:35-14(a)(9).                       The State reasons that

because the court failed to correctly assess defendant's danger

to the community in accordance with the statute, the court erred

in finding defendant was eligible for Drug Court under N.J.S.A.

2C:35-14 and, as a result, the Drug Court sentence was illegal.




                                             7                               A-2530-16T2
      Our "Code of Criminal Justice, N.J.S.A. 2C:1-1 to 2C:104-9

[]   does   not     define   the    term    'illegal    sentence,'"        but     "does

specify     the   sentence     or       penalty   for   each     offense     and     the

authorized dispositions. N.J.S.A. 2C:43-2."                      State v. Murray,

162 N.J. 240, 246 (2000).                Our Supreme Court has defined "an

illegal     sentence    [as]   one      that   'exceeds    the    maximum     penalty

provided in the Code for a particular offense' or a sentence

'not imposed in accordance with law.'"                    State v. Acevedo, 205

N.J. 40, 45 (2011) (quoting Murray, supra, 162 N.J. at 247).                           A

sentence     "not    imposed       in    accordance     with     law"     includes     a

"disposition [not] authorized by the Code."                    Murray, supra, 162

N.J. at 247.        However, "mere excessiveness of sentence otherwise

within authorized limits, as distinct from illegality by reason

of being beyond or not in accordance with legal authorization,"

does not render a sentence illegal.               Acevedo, supra, 205 N.J. at

46 (quoting State v. Flores, 228 N.J. Super. 586, 592 (App. Div.

1988), certif. denied, 115 N.J. 78 (1989)).

      Defendant's      Drug    Court       probationary        sentence    does      not

exceed the ten-year maximum custodial term permitted by the Code

for the second-degree offense for which she was convicted.                           See

N.J.S.A. 2C:43-6(a)(2).            Therefore, the sentence is not illegal

because it does not exceed the punishment authorized under the

Code.     Acevedo, supra, 205 N.J. at 45; see also State v. Ancrum,




                                           8                                 A-2530-16T2
449 N.J. Super. 526, 534 (App. Div.) (stating the Drug Court

sentencing    statute,   N.J.S.A.           2C:35-14,      provides    "one    of   many

dispositions"     of   offenders       under      our   Criminal      Code),   certif.

denied, __ N.J. __ (2017); Bishop, supra, 429 N.J. Super. at 539

(finding   that    a   Drug       Court     sentence       "is   another   authorized

disposition under the Code[]"), aff'd o.b., 223 N.J. 290 (2015).

    Moreover, the sentence was imposed in accordance with the

law because N.J.S.A. 2C:35-14 expressly authorizes imposition of

the Drug Court sentence here.                   See Murray, supra, 162 N.J. at

247 (noting a sentence that is not a "disposition authorized by

the Code" is illegal).            Defendant's sentence did not violate any

mandatory sentencing conditions.                  See ibid. (observing that a

sentence     is    illegal        if   it       violates     mandatory     sentencing

requirements); see also State v. Baker, 270 N.J. Super. 55, 70

(App.   Div.)     (finding    failure        to    impose    mandatory     period     of

parole ineligibility rendered sentence illegal), certif. denied,

136 N.J. 297 (1994).

    We reject the State's contention that alleged errors in the

court's    assessment        of    defendant's          alleged     danger     to    the

community under N.J.S.A. 2C:35-14(a)(9) rendered the sentence

illegal.     A court's assessment of statutory factors in imposing

a sentence relates to the excessiveness of the sentence, "rather

than [its] legality."             Acevedo, supra, 205 N.J. at 46 (quoting




                                            9                                  A-2530-16T2
Flores,    supra,   228    N.J.     Super.     at    596).        Thus,     any   alleged

errors in the court's assessment of the statutory factors under

N.J.S.A. 2C:35-14(a) did not render defendant's sentence illegal

because a Drug Court sentence is an authorized disposition under

the Code.     See, e.g., Acevedo, supra, 205 N.J. at 47 (holding

the sentencing court's failure to state reasons for imposition

of   consecutive     sentences      did   not       render    sentences       illegal);

Flores, supra, 228 N.J. Super. at 595-96 (finding the court's

alleged    improper    consideration         of     aggravating       and    mitigating

factors and consecutive sentencing guidelines did not result in

illegal sentence).

      Defendant's sentence is not illegal.                    We therefore reject

the State's argument that it has authority to appeal on that

basis.     See Ciancaglini, supra, 204 N.J. at 605 (explaining the

State may appeal an illegal sentence).

                                          B.

      We   next    address    the    State's        claim    that    N.J.S.A.      2C:44-

1(f)(2)    expressly      authorizes      its     appeal     of     defendant's        non-

custodial probationary sentence.                  See Veney, supra, 327 N.J.

Super. at 460 (finding State has no right to appeal a sentence

unless expressly authorized by statute).                    N.J.S.A. 2C:44-1(f)(2)

provides    that     "if     the    court       imposes      a      non-custodial        or

probationary sentence upon conviction for a crime of the first




                                          10                                      A-2530-16T2
or second degree, such sentence shall not become final for 10

days in order to permit the appeal of such sentence by the

prosecution."      See Roth, supra, 95 N.J. at 360 (finding N.J.S.A.

2C:44-1(f)(2)     authorizes           the   State's     appeal       of   non-custodial

sentences on first or second-degree convictions).

       In   interpreting     N.J.S.A.          2C:44-1(f)(2),          our     "overriding

goal must be to determine the Legislature's intent."                             Cast Art

Indus., LLC v. KPMG LLP, 209 N.J. 208, 221 (2012) (citation

omitted).      "[A] statute's 'words and phrases shall be read and

construed      within    their     context'       and     'given       their     generally

accepted meaning.'"         Burnett v. Cty. of Bergen, 198 N.J. 408,

421 (2009) (citing N.J.S.A. 1:1-1).                      "To that end, 'statutes

must be read in their entirety; each part or section should be

construed in connection with every other part or section to

provide a harmonious whole.'"                Ibid. (quoting Bedford v. Riello,

195 N.J. 210, 224 (2008)).

       Applying    these     principles,          we    first        consider     N.J.S.A.

2C:44-1(f)(2)     within     the       context    of    the    other       provisions    of

N.J.S.A.    2C:44-1.       N.J.S.A.          2C:44-1(d)    creates         a   presumption

that   first    and     second-degree         offenders       will    be     sentenced   to

incarceration.        The statute mandates that a court "deal with" a

defendant      convicted    of     a    first     or    second-degree          offense   by

imposing "a sentence of imprisonment." N.J.S.A. 2C:44-1(d). The




                                             11                                   A-2530-16T2
presumption of imprisonment, however, may be overcome.                                Under

N.J.S.A. 2C:44-1(d), a first or second-degree offender may be

given   a    non-custodial          or    probationary         sentence,      if    "having

regard to the character and condition of the defendant, [the

court] is of the opinion that .                     .   . imprisonment would be a

serious injustice which overrides the need to deter such conduct

by others." Ibid.

     The    presumption        of       incarceration         for   first    and   second-

degree offenders under N.J.S.A. 2C:44-1(d) "is rarely overcome."

Bishop, supra, 429 N.J. at 539.                     The circumstances permitting a

finding     that   there      is    a     "serious      injustice"         overcoming    the

presumption of imprisonment "are extremely narrow" and "should

be   applied       only       under        circumstances            that     are     'truly

extraordinary and unanticipated.'" State v. Jarbath, 114 N.J.

394, 406 (1989) (quoting Roth, supra, 95 N.J. at 358). Where a

sentencing     court      does      not    impose       the    presumed      sentence     of

incarceration      for    a   first       or   second-degree         offense,      N.J.S.A.

2C:44-1(f)(2) authorizes the State to appeal the non-custodial

or probationary sentence imposed.

     The State argues defendant was convicted of second-degree

leaving the scene of a fatal accident, N.J.S.A. 2C:11-5.1, and

was therefore subject to the presumption of incarceration under

N.J.S.A. 2C:44-1(d).           The State reasons that because the court




                                               12                                  A-2530-16T2
imposed   the    non-custodial      sentence    of   special     probation       Drug

Court   sentence      for   the   second-degree      offense,    its       appeal   is

expressly authorized by N.J.S.A. 2C:44-1(f)(2).                 We disagree.

    The     State's         reliance    on     N.J.S.A.    2C:44-1(f)(2)            is

misplaced. Although N.J.S.A. 2C:44-1(f)(2) authorizes the State

to appeal a non-custodial or probationary sentence for a first

or second-degree offender, we find it does not authorize an

appeal by the State where a court imposes a special probation

Drug Court sentence pursuant to N.J.S.A. 2C:35-14.

    When N.J.S.A. 2C:44-1(f)(2) was enacted in 1978, L. 1978,

c. 95, the only means by which first or second-degree offenders

could be sentenced to a non-custodial or probationary sentence

was if the court made the findings necessary under                          N.J.S.A.

2C:44-1(d) to overcome the presumption of incarceration.                        Thus,

by granting the State the right to appeal a non-custodial or

probationary sentence for a first and second-degree offender,

the Legislature could have only intended to authorize the State

to appeal a court's determination under N.J.S.A. 2C:44-1(d) that

"imprisonment would be a serious injustice which overrides the

need to deter such conduct by others."

    Here,       the   court's     imposition    of   defendant's       Drug     Court

sentence did not require a determination under N.J.S.A. 2C:44-

1(d).     Defendant's        sentence    was    imposed   under        a    separate




                                        13                                   A-2530-16T2
statute, N.J.S.A. 2C:35-14,2 which was not enacted until nine

years    after    N.J.S.A.    2C:44-1(f)(2).               Imposition     of   a   non-

custodial Drug Court sentence under N.J.S.A. 2C:35-14 requires

an analysis under a wholly different statutory standard than

under N.J.S.A. 2C:44-1(d).               Because N.J.S.A. 2C:44-1(f)(2) was

enacted     to    permit   only     an    appeal      of    a   court's    sentencing

determination under N.J.S.A. 2C:44-1(d),3 we find it inapplicable

to an appeal from a determination to impose a non-custodial Drug

Court sentence under N.J.S.A. 2C:35-14.

       In   its   adoption    of    N.J.S.A.         2C:35-14,     the    Legislature

established an exception to the presumption of incarceration for

first and second-degree offenders that is independent of any

determination      required    under      N.J.S.A.         2C:44-1(d).    Although      a

probationary      sentence    "is    almost     never       appropriate    under     the

Code's      sentencing     provisions"         for    first     and   second-degree

offenders, a special probation Drug Court sentence "is another

2
    L. 1987, c. 106.
3
  N.J.S.A. 2C:44-1(f)(2) also authorizes the State to appeal a
court's decision to sentence first and second-degree offenders
"to a term appropriate to a crime of one degree lower than that
of the crime for which [the defendant] was convicted."      That
portion of the statute has no application here.    The court did
not impose the special probation Drug Court sentence based on a
finding defendant should be sentenced to a term appropriate to a
crime one degree lower than the second-degree offense for which
she was convicted.     The sentence was imposed based on the
court's determination that defendant was eligible for special
probation under N.J.S.A. 2C:35-14.



                                          14                                   A-2530-16T2
authorized disposition under the Code."                         Bishop, supra, 429 N.J.

Super. at 540-41.                "[T]he Legislature created special probation

as a disposition aimed specifically at prison-bound offenders,

who would not be eligible for regular probation."                         Id. at 540.

      For a defendant otherwise eligible for a special probation

Drug Court sentence, N.J.S.A. 2C:35-14 renders inapplicable the

presumption of incarceration that would otherwise apply to a

defendant         under       N.J.S.A.        2C:44-1(d).          N.J.S.A.     2C:35-14(a)

provides that "[a]ny person who is ineligible for probation due

to a conviction for a crime which is subject to a presumption of

incarceration            or      a     mandatory        minimum     period      of     parole

ineligibility may be sentenced to a term of special probation

.     .    .   ."    N.J.S.A. 2C:35-14(a).

      The statute further provides that "[n]otwithstanding the

presumption of incarceration pursuant to" N.J.S.A. 2C:44-1(d),

an otherwise qualified defendant may be admitted to Drug Court

provided the court makes findings of nine specified factors.

Ibid.          The    plain          language      of   N.J.S.A.     2C:35-14     therefore

establishes          a     separate          and    independent      standard        for    the

imposition of a probationary Drug Court sentence for defendants

who       would      otherwise          be      subject    to     the   presumption          of

incarceration            under       N.J.S.A.      2C:44-1(d).      Bishop,     supra,      429

N.J. Super. at 539-40.




                                                   15                                 A-2530-16T2
      In its imposition of defendant's Drug Court sentence, the

court    did    not     apply   the    presumption         of     incarceration         under

N.J.S.A.       2C:44-1(d),      nor   could     it.         The    court       never     made

findings       under     N.J.S.A.     2C:44-1(d)      permitting          defendant         to

overcome the presumption of incarceration, and the court was not

required to do so.              To the contrary, defendant was sentenced

pursuant to N.J.S.A. 2C:35-14, which provides an exception to

the presumption of incarceration under N.J.S.A. 2C:44-1(d).

      Unlike N.J.S.A. 2C:44-1(f)(2), which permits the State to

appeal    a    court's    determination        overcoming         the   presumption         of

incarceration under N.J.S.A. 2C:44-1(d), N.J.S.A. 2C:35-14 does

not     include    any    authorization        for    the       State     to    appeal        a

defendant's Drug Court sentence.                 In our view, the absence of

such statutory authorization requires the conclusion that the

State    lacks    the    requisite     authority       to       appeal.        See     Veney,

supra, 327 N.J. Super. at 460-61.

      The State argues N.J.S.A. 2C:44-1(f)(2) authorizes it to

appeal any non-custodial or probationary sentence for a first or

second-degree      offender.          Acceptance      of    the     State's     reasoning

would permit the State to appeal every special probation Drug

Court sentence because a special probation Drug Court sentence

under N.J.S.A. 2C:35-14 may be imposed only on defendants who

are "ineligible for probation due to . . . conviction[s] for




                                          16                                         A-2530-16T2
. . . crimes . . . subject to the presumption of incarceration."4

The    legislative         history        of        N.J.S.A.     2C:35-14,          however,

undermines the State's position.

       A 1999 amendment to N.J.S.A. 2C:35-14 expressly authorized

the State to appeal the imposition of a special probation Drug

Court sentence under certain circumstances. L. 1999, c. 376.

The amendment provided that a defendant convicted of "any crime

for which there exist[ed] a presumption of imprisonment pursuant

to [N.J.S.A. 2C:44-1(d)] or any other statute" was ineligible

for special probation if the State objected to the sentence.

Ibid.;    see    also     N.J.S.A.       2C:35-14(c)         (1999).          The   statute,

however,     provided      that     a    court      could     sentence        a   person    who

committed       an   offense      for    which       there    was    a    presumption       of

imprisonment         to   special       probation,      if     the   court        found     the

State's      objection     constituted          a    "gross    and       patent     abuse    of

prosecutorial discretion."                Ibid.; State v. Clarke, 203 N.J.

166,   175    (2010).       Where       the    court    sentenced         a   defendant     to

special probation Drug Court over the State's objection, the

amendment to N.J.S.A. 2C:35-14 expressly authorized the State's

right to appeal. Ibid.; see also                    N.J.S.A. 2C:35-14(c) (1999).


4
  Special probation may also be imposed for individuals whose
convictions otherwise require imposition of a "mandatory minimum
period of parole ineligibility." N.J.S.A. 2C:35-14(a).




                                               17                                    A-2530-16T2
    The       1999     amendment       to    N.J.S.A.      2C:35-14        undermines     the

State's position that N.J.S.A. 2C:44-1(f)(2) permits the State

to appeal a special probation Drug Court sentence.                             If N.J.S.A.

2C:44-1(f)(2)         already       authorized     the     State     to    appeal   special

probation Drug Court sentences for defendants otherwise subject

to the presumption of incarceration under the N.J.S.A. 2C:44-

1(d), it was wholly unnecessary to amend N.J.S.A. 2C:35-14 to

authorize a State's appeal of special probation sentences for

convictions          otherwise         subject        to       the        presumption      of

imprisonment.

    We presume the Legislature was familiar with the parameters

of its grant of authority to the State to appeal sentences under

N.J.S.A. 2C:44-1(f)(2).              See State v. Galicia, 210 N.J. 364, 381

(2012) (noting it may be presumed the Legislature is "thoroughly

conversant          with    its     own     legislation"        (citation       omitted)).

Indeed,       the    1999    amendment        makes     express      reference      to    the

N.J.S.A.      2C:44-1(d)          presumption      of    incarceration.             We   also

cannot read the 1999 amendment in a manner rendering meaningless

its grant of authority to the State to appeal special probation

sentences for defendants otherwise subject to the presumption of

incarceration.             See State v. Malik, 365 N.J. Super. 267, 278

(App. Div. 2003) ("[I]t is not proper statutory construction to

reach     a    result       which     would    render      a    provision       completely




                                              18                                    A-2530-16T2
meaningless."), certif. denied, 180 N.J. 354 (2003).                 The 1999

amendment    to   N.J.S.A.     2C:35-14     was     not    meaningless.        The

amendment included a grant of authority for the State to appeal

special probation Drug Court sentences that did not, and does

not, exist under N.J.S.A. 2C:44-1(f)(2).             See In re Expungement

Petition of J.S., 223 N.J. 54 (2015) ("[A] change of language in

a statute ordinarily implies a purposeful alteration in [the]

substance of the law[.]" (citation omitted)).

    Nevertheless,       N.J.S.A.    2C:35-14      does    not   authorize      the

State's appeal of special probation Drug Court sentences.                       In

2012, the Legislature repealed N.J.S.A. 2C:35-14(c), and removed

from the statute any grant of authority to the State to appeal a

Drug Court sentence.5         L. 2012, c. 23.             Following the 2012

amendment,   N.J.S.A.    2C:35-14     no   longer    authorizes     under      any

circumstances the State to appeal a special probation Drug Court

sentence.

    We   interpret   the     repeal   of   N.J.S.A.       2C:35-14(c)     as    an

unequivocal expression of the Legislature's intent to deprive

the State of statutory authority to appeal special probation

Drug Court sentences.        In the absence of any express statutory

5
  The 2012 amendments to N.J.S.A. 2C:35-14 also "directly altered
eligibility requirements and procedures for consideration" of
defendants otherwise subject to a presumption of incarceration
or a minimum period of parole ineligibility.    State v. Maurer,
438 N.J. Super. 402, 414 (App. Div. 2014).



                                      19                                A-2530-16T2
authority under N.J.S.A. 2C:35-14 allowing the State's appeal,

see    Veney,   supra,   327    N.J.   Super.    at   460-61,   or   a   showing

defendant's     sentence   is    illegal,   see    Ciancaglini,      supra,    204

N.J.    at   605,   we   are    convinced   we    have   no   jurisdiction      to

consider the State's challenge to defendant's special probation

Drug Court sentence.

       Dismissed.




                                       20                                A-2530-16T2